Citation Nr: 1712285	
Decision Date: 04/17/17    Archive Date: 04/26/17

DOCKET NO.  13-26 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a brain aneurysm with cerebrovascular attack (CVA).

2.  Entitlement to service connection for a skin disorder of the back and bilateral upper extremities, to include eczema and dermatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

I. Altendorfer, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from May 1959 to April 1961.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2010 and June 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California. 

In November 2016, the Veteran testified at a Board videoconference before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While further delay is regrettable, additional development is necessary prior to adjudication of the Veteran's service connection claims.

First, the Board addresses the Veteran's claim for entitlement to service connection for a brain aneurysm.  The Veteran has not been afforded a VA examination in connection with this claim.  VA must provide an examination when there is competent evidence of a disability (or persistent or recurrent symptoms of a disability) that may be associated with an in-service event, injury, or disease, but there is insufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  Here, the Veteran testified at the November 2016 videoconference hearing that he experienced persistent headaches throughout service.  He further contended that since service the frequency of the headaches have not changed, but they have become more severe.  After service, the Veteran experienced two cerebrovascular attacks: November 1997 and May 1998.  Also, April 2006 private treatment records documented a diagnosis of cerebrovascular disease.  The Veteran contended at the hearing that his in-service headaches are related to his aneurysm.  As there is no credible supporting evidence establishing a nexus between the Veterans' reported in-service headaches and an aneurysm with cerebrovascular attacks, there is insufficient information to make a decision in this claim.  See 38 C.F.R. § 3.304(f) (2016).  Accordingly, a VA examination is warranted.  38 U.S.CA. § 5103A(d); See McLendon, 20 Vet. App. at 86.
    
Next, the Board addresses the Veteran's skin condition claim.  The Veteran asserted in November 2009 that he developed a "chronic skin condition" on his back and arms in service.  The Veteran claimed that his skin condition is attributed to a contamination incident that occurred in the summer of 1960 at Fort Washington.  The Veteran recalled eating outside with another service member while the area "was being spayed."  According to the Veteran's November 2009 statement, since this incident, he has developed sores inside his mouth and on his upper body.

The Veteran's service treatment records demonstrate that the Veteran received treatment for multiple skin conditions.  In June 1959, a clinician observed a "rash" on the Veteran.  December 1959 treatment records show that the Veteran was diagnosed with impetigo on his "lips and over body."  The following year, on September 22, 1960, the Veteran was diagnosed with "herpes simplex."  Two days later, on September 24, 1960, a clinician recorded the following: "rash on arms and lip infection has gotten worse . . . rash possibly from flu shot."  The September 24 record documented a diagnosis of impetigo.   

In addition, post-service private treatment records note other skin conditions.  April 2006 private treatment records documented the Veteran's complaints of an "itchy rash over bilateral arms" lasting for a week.  In February 2007, records indicated the Veteran exhibiting symptoms of actinic keratosis on his arms.  In May 2009, the Veteran was diagnosed with dermatitis.  

The Veteran underwent a VA skin examination in August 2010.  There, the examiner rendered a diagnosis of actinic keratosis on the Veteran's right and left arms and noted that the Veteran likely has multiple skin conditions.  The examiner was unable to provide a nexus opinon without resorting to speculation, however,  because the Veteran's reported skin condition was not present at the time of examination.  

In September 2010, the Veteran underwent a shave biopsy on his left arm.  Dr. Lawrence W. Browne, II stated that "the microscopic features of the lesion are compatible with a keratoacanthoma."

In April 2014, a VA examiner issued a second VA opinion addressing whether the Veteran's recent diagnosis of keratoacanthoma was related to the claimed in-service skin condition.  The examiner opined that "[a] bacterial infection in 1960 does not cause a keratocanthoma 60 years later."  The examiner also stated that lesions for impetigo are not easily confused with keratocanthoma.  As lesions were not present at the July 2010 examination, the examiner opined that the Veteran's keratocanthoma was not related to his in-service impetigo. 

In reaching both medical conclusions, the VA examiners relied on the fact that the Veteran did not exhibit lesions at the August 2010 examination.  However, the requirement of a "current disability" is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim," even if the disability resolves prior to the Board's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  The examiners failed to consider the Veteran's reports of recurring rashes since service, in addition to any current dermatological diagnosis.  Based on the foregoing deficiencies in the August 2010 and April 2014 medical opinions, an additional VA examination is necessary prior to adjudication of the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).

Updated VA treatment records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Update the file with any VA treatment records relevant to the Veteran's claim dated from October 2009 to the present.  If any requested records are unavailable, the Veteran and his representative should be notified of such.

2.  Attempt to verify through official sources whether any "spraying" of chemicals was conducted near Fort Washington in the summer of 1960.  All responses received should be documented in the claims file, and the Veteran and his representative notified of any negative response.

3. After the development in paragraphs #1 and #2 has been completed, to the extent possible, schedule the Veteran for a VA examination to determine whether the Veteran's brain aneurysm with cerebrovascular attacks had its clinical onset during his period of active service or is otherwise related to service.   

All indicated tests and studies should be conducted and all clinical findings reported in detail.  The entire claims file should be made available to and be reviewed by the examiner in conjunction with this request.  

Following review of the claims file and examination of the Veteran, the examiner should respond to the following:  Is it at least as likely as not (50 percent probability or more) that the brain aneurysm arose in service or is otherwise related to service?  Please explain why or why not.

In issuing the requested opinion, please specifically discuss the significance of the following: 

* The Veteran's November 2016 testimony that he experienced headaches throughout service and that the severity of the headaches has worsened since service.  Please specifically state whether the Veteran's reported headaches were an initial manifestation of what was eventually diagnosed as an aneurysm, or whether the reported headaches are otherwise related to his development of an aneurysm or CVA.

* Post-service cerebrovascular attacks in November 1997 and May 1998. 

* The Veteran's April 2006 diagnosis of cerebrovascular disease.   

In determining whether the Veteran meets the criteria for a current diagnosis, please consider medical and lay evidence dated both prior to and since the filing of the claim for service connection.  Please note that although the Veteran may not meet the criteria for a diagnosis at the present time, diagnoses made prior to and since the date of claim filing (here, October 2009) meet the criteria for a "current" diagnosis.  Please also note that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinion.

A complete rationale for the opinion rendered must be provided.  If you cannot provide the requested opinion without resorting to speculation, please expressly indicate this and provide a supporting rationale as to why that is so.

4.  Schedule the Veteran for a VA examination to determine the etiology of any skin condition diagnosed since the Veteran filed his claim (here, October 2009).  To the extent possible, the examination should be conducted during an active stage of the skin condition.  All indicated tests and studies should be conducted and all clinical findings reported in detail.  The entire claims file should be made available to and be reviewed by the examiner in conjunction with this request.  Following review of the claims file and examination of the Veteran, the examiner should respond to the following:
 
(a) Please identify all skin conditions diagnosed since the Veteran filed his claim in October 2009, in addition to any diagnoses made proximate thereto. 

(b) For each diagnosed skin condition, indicate whether it is at least as likely as not (50 percent probability or more) that the skin condition had its onset in service or is otherwise related to service. 

In issuing the requested opinion, please specifically discuss the significance of the following: 

* The in-service dermatologic diagnoses, including impetigo in December 1959, herpes simplex in September 1960, and impetigo in September 1960. 

* The in-service reports of a rash in June 1959 and rash on arms in September 1960. 

* The post-service dermatologic diagnoses, including dermatitis in May 2009, actinic keratosis in August 2010, and keratoacanthoma in September 2010.  

* The Veteran's November 2016 testimony that he has experienced a recurring skin condition since service.

* The Veteran's November 2016 testimony that during the summer of 1960 at Fort Washington he was eating outside with another service member while the area "was being spayed."

In determining whether the Veteran meets the criteria for a current diagnosis, please consider medical and lay evidence dated both prior to and since the filing of the claim for service connection.  Please note that although the Veteran may not meet the criteria for a diagnosis at the present time, diagnoses made prior to and since the date of claim filing (here, October 2009) meet the criteria for a "current" diagnosis.  Please also note that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinion.

A complete rationale for the opinion rendered must be provided.  If you cannot provide the requested opinion without resorting to speculation, please expressly indicate this and provide a supporting rationale as to why that is so.

5.  After the above development has been completed, readjudicate the claims for entitlement to service connection for a brain aneurysm and skin condition.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




